El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver si los parientes de una persona que obligada a renunciar a su empleo por su patrono, mediante *3actos de hostigamiento y discrimen por razón de origen nacional, tienen derecho a una causa de acción propia bajo el Art. 1802 del Código Civil, 31 L.RR.A. see. 5141, para indemnizar los daños que ellos experimentaron a conse-cuencia del trato discriminatorio que sufrió su pariente en el empleo.
H
Los padres y la novia de Ramón Santini comparecieron como codemandantes en el pleito que éste instó contra su patrono Serv Air, Inc. En síntesis, estos codemandantes reclamaron el resarcimiento de los daños y perjuicios expe-rimentados por ellos mismos como consecuencia del discri-men en el empleo sufrido por Santini, discrimen que ale-gadamente le llevó a verse en la obligación de renunciar a su trabajo(1) La parte demandada presentó una moción de desestimación parcial, en la cual alegó que la concesión de daños por discrimen en el empleo es un remedio exclusivo para el empleado, que no está disponible para sus familiares.
Luego de los trámites procesales de rigor, el foro de ins-tancia emitió una sentencia parcial que desestimaba la re-clamación de la novia y de los padres de Santini. Como cuestión de derecho, el foro de instancia concluyó, en esencia, que la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) sólo tiene como propósito vindicar el discrimen del cual sea objeto el empleado y no provee ningún remedio para sus familiares. También concluyó que no procedía causa de acción alguna en favor de los parien-tes def empleado al amparo del Art. 1802 del Código Civil, *4supra, por ser la Ley Núm. 100, supra, la única medida que rige en los casos de discrimen.
De dicha sentencia acudieron ante nos la novia y los padres de Santini. Plantearon, en lo pertinente, los seña-lamientos de error siguientes:
B. Erró el Honorable Tribunal de instancia al determinar que las reclamaciones de la parte recurrente se basaban, y sólo se podían basar, exclusivamente, en la Ley Núm. 100 del 30 de junio de 1959;
C. Erró el Honorable Tribunal de instancia al determinar que la parte recurrente carecía de causa de acción bajo el Art. 1802 del Código Civil de Puerto Rico, ed.1930.
El 18 de junio de 1993, mediante resolución, decidimos revisar la sentencia objeto de este recurso.
HH
La ley Núm. 100, según enmendada, supra, prohíbe de modo general y penaliza el discrimen en el empleo. En la Exposición de Motivos de dicha ley se señala que su propósito es proteger a los trabajadores y aspirantes a empleo contra el discrimen en la relación de empleo. 1959 Leyes de Puerto Rico 300. “El historial legislativo de la Ley Núm. 100, ante, revela que su objetivo principal es proteger a los empleados de la empresa privada contra todo tipo de discrimen aun cuando, por excepción, se extiende la protección a los empleados de las agencias o instrumentalidades del gobierno que operan como negocios o empresas privadas.” (Enfasis suprimido.) Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 508 (1990). El propósito de la ley fue dotar a la clase obrera de los instrumentos necesarios para protegerla del discrimen por razón de edad, raza, color, sexo, origen social o nacional, condición social, e ideas políticas o religiosas. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Cardona v. Depto. Recreación y Deportes, 129 D.P.R. 557 (1991). Las enmiendas posteriores a *5la Ley Núm. 100, supra, reafirman el objetivo fundamental legislativo de proveer protección contra el discrimen a los trabajadores y aspirantes a empleo específicamente(2) No cabe duda alguna de que dicha ley carece de referencias a los parientes de los obreros protegidos.
La ausencia de esa referencia en la Ley Núm. 100, supra, sobre los parientes de los trabajadores se explica precisamente por la naturaleza y los propósitos de esta ley. La legislación en cuestión es exclusivamente de índole laboral. Su objeto estricto es la relación obrero-patronal. Está dirigida a tratar únicamente los derechos de los empleados y ofrecer particular protección a sus intereses. No tiene, pues, nada que ver con terceros u otras personas que no sean empleados. Precisamente porque tal es su ámbito y esencia, no tiene sentido alguno intentar la dilucidación de la situación jurídica de los parientes de los obreros, en el contexto de la citada Ley Núm. 100. Como no les aplica, no puede ser fuente de derechos para los parientes. Los derechos de los parientes de los obreros no son un apéndice del contrato laboral ni emanan supletoriamente o de modo alguno de la referida legislación especial, por lo que no pro-cede acudir a ella para decidir si los parientes de los obreros tienen determinados derechos o no.(3) Los derechos de *6los parientes, en casos como el de marras, constituyen una normativa independiente que surge por su propia cuenta al amparo del Art. 1802 del Código Civil, supra, conforme a los principios generales de la responsabilidad extracontractual. Es a esos principios y a ese artículo, a los cuales hay que acudir como fuentes de derecho, cuando se dilucida la situación jurídica del pariente del obrero.
r — I ( — i h — f
Conforme a los conocidos principios de responsabilidad civil extracontractual, es un dato fundamental, no sujeto a rectificación judicial alguna, que “todo perjuicio, material o moral, da lugar a reparación si concurren tres requisitos o elementos: primero, se establece la realidad del daño sufrido; segundo, existe un nexo causal entre el daño y la acción u omisión de otra persona; y tercero, dicho acto u omisión es culposo o negligente. 4 Castán, Derecho Civil Español, (8a. ed., 1956) 814 y sigtes.; Puig Peña, Tratado de Derecho Civil Español, tomo IV, vol. 2 (1951) 537 y sigtes.; 2 Díaz Pairó, Teoría General de las Obligaciones, (3a. ed., 1954) 51 y sigtes.; Borrell, Responsabilidades Derivadas de la Culpa Extracontractual Civil, (1942) 60-76, 157 — 177”. (Enfasis suprimido.) Hernández v. Fournier, 80 D.P.R. 93, 96 (1957). Véanse, además: J. Puig Brutau, Fun-*7damentos de Derecho Civil, Ira ed., Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 80 et seq.; M. Albaladejo, Derecho Civil, Barcelona, Ed. Bosch, T. II, Vol. II, pág. 511 et seq.; H.M. Brau, Los Daños y Perjuicios Extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 1, Cap. II, pág. 58; J.M. Cuevas Segarra, La responsabilidad civil y el daño extracontractual en Puerto Rico, Ira ed., San Juan, Pubs. J.T.S., 1993, pág. 82. Véanse, también: Orozco v. E.L.A., 80 D.P.R. 607 (1958); Torres Ocasio v. Autoridad sobre Hogares, 93 D.P.R. 452, 455 esc. 2 (1966); Rodríguez v. Colón Colón, 103 D.P.R. 493 (1975); Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); Soc. de Gananciales v. El Vocero de P.R., 135 D.P.R. 122 (1994).
En cuanto a los daños, hemos señalado que “ ‘[d]año’ es todo aquel menoscabo material o moral que sufre una persona, ya en sus bienes vitales naturales, ya en su propiedad o en su patrimonio, causado en contravención a una norma jurídica y por el cual ha de responder otra”. García Pagán v. Shiley Caribbean, etc., supra, págs. 205-206. Véanse: J. Santos Briz, La responsabilidad civil: derecho sustantivo y derecho procesal, 2da ed. rev., Madrid, Ed. Montecorvo, 1977, pág. 126; M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1984, T. XXIV, pág. 156; Brau, op. cit., Vol. 1, Cap. VIII, pág. 427. Si bien en principio los daños intangibles, como lo son el sufrimiento, las angustias mentales y los daños emocionales, se consideran daños no patrimoniales, debido a que su valoración pecuniaria no se funda en una equivalencia matemática, no por eso dejan de ser compensables en dinero. Santos Briz, op. cit., págs. 140-169; Brau, op. cit., pág. 427; G. Ortiz Ricol, Valoración jurídica del daño moral, III (Núm. 11) Rev. Der. Esp. y Amer. 141 (1958). Después de todo, los daños morales pueden ser de tal magnitud que su importancia exceda a la de cualquier daño material sufrido.
En cuanto al acto culposo, el concepto que preva-*8lece en nuestra jurisdicción es abarcadoramente amplio. En Hernández v. Fournier, supra, págs. 96-97, al interpre-tar y aplicar el Art. 1802 del Código Civil, supra, señala-mos que éste “establece uno de los principios más funda-mentales de nuestro orden jurídico, ... que no admite limitación ni excepción de clase alguna”. (Enfasis suplido.) Desde hace mucho tiempo, hemos reconocido en nuestra jurisprudencia el concepto de daño culposo o negligente como una fuente de obligaciones de gran alcance. Con ello hemos incorporado a nuestro ordenamiento jurídico una norma reconocida del Derecho moderno, que tanto en el Derecho Civil como en el anglosajón se concibe de manera abarcadora, con amplitud de criterio. F. Puig Peña, Nueva Enciclopedia Jurídica, Tomo VI, 1954, pág. 108. Así, pues, en Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 310 (1970), reconocimos que el concepto de culpa del Art. 1802 del Código Civil de Puerto Rico, supra, “es infinitamente abarca-dor, tan amplio y abarcador como suele ser la conducta humana”. Señalamos allí, además, que:
Hay un deber social que nos llega desde los más antiguos Derechos que impone el abstenerse de causar daño o perjudicar a un semejante, el “alterum non laedere” del Derecho Romano que como dice Black, ... junto al “honeste vivere” eran conside-rados por Justiniano como principios fundamentales sobre los cuales se basan todas las reglas de ley. Reyes v. Sucn. Sánchez Soto, supra, pág. 312.
También afirmamos en esa ocasión que “[e]l concepto de culpa incluye todo tipo de transgresión humana tanto en el orden legal como en el orden moral”. Reyes v. Sucn. Sánchez Soto, supra, pág. 313.
En Ramos v. Carlo, 85 D.P.R. 353 (1962), citamos a Castán y a Barassi para definir la transgresión jurídica que acarrea la obligación de reparar los daños causados por ésta. Dijimos allí que
...la necesidad de una convivencia social ordenada impone un deber general de corrección y de prudencia en relación con los *9demás ciudadanos, y el acto es ilícito en el sentido extracontrac-tual cuando viola los deberes generales de corrección social o de conducta correcta, deberes que no están escritos en los códigos pero que representan el presupuesto mínimo sobreentendido del orden de la vida social. (Énfasis suplido.) Ramos v. Carlo, supra, pág. 359.
En Colón v. Romero Barceló, 112 D.P.R. 573, 579 (1982), reiteramos nuestros pronunciamientos antes citados y vol-vimos a recalcar que el concepto de culpa del derecho de daños es tan infinitamente amplio que “incluye cualquier falta de una persona que produce un mal o daño”. En Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853, 860 (1976), señalamos que “[l]a culpa tiene ... naturaleza pro-teiforme; cambia como cambia el parecer de los hombres según las circunstancias de lugar y tiempo”. Señalamos, además, que “[e]sta flexibilidad del concepto de la culpa es deseable; de otro modo se anquilosaría el derecho de la responsabilidad extracontractual”. Id., pág. 860.
Esta plasticidad del concepto del acto culposo es bien reconocida por la doctrina civilista. Como acertadamente señala Santos Briz, se trata de una noción que “oscila entre un concepto amplio que la identifica con lo ilícito a un con-cepto estricto que la limita a lo que es contrario a la ley positiva”. Santos Briz, op. cit., 3ra ed., 1981, pág. 26. Ci-tando a Gschnitzer, Santos Briz abunda en lo anterior al señalar que la acción culposa presupone la infracción de alguna norma “ya de la ley, ya del contrato ... o ya lesione principios jurídicos superiores” incluyendo “el atentado a las buenas costumbres”. Id.
Puig Brutau, op. cit., pág. 81, también expresa una vi-sión similar. Nos señala el eminente jurista civilista que:
En principio, todo hecho que cause daño y que no esté específi-camente justificado o permitido ha de considerarse prohibido y contrario a Derecho. La primera y más elocuente manifestación de la ilicitud es el mismo daño producido, sin peijuicio de que pueda demostrarse que se trata de un caso fortuito o que ha sobrevivido por fuerza mayor. Si se trata de una conducta ex-presamente prohibida por una disposición legal la cuestión no *10es dudosa; pero tampoco lo ha de ser si la norma infligida es el principio que prohíbe causar daño a otro (neminem laederé). (Escolio omitido.)
IV
De acuerdo con los principios anteriores, la indemniza-ción a una persona por sus propios sufrimientos, provoca-dos por los daños experimentados por un pariente, que de ordinario conceden los tribunales en las más diversas cir-cunstancias, dimana del principio general del derecho de daños, que reiteramos con cabal fundamentación en Hernández v. Fournier, supra. Allí señalamos que son compen-sables no sólo los daños que sufre la víctima o el perjudi-cado directamente por un acto culposo o negligente, sino también los daños morales sufridos por “las personas vin-culadas por lazos de parentesco, afecto y cariño” con la víc-tima o perjudicado. íd., pág. 97. Explicamos con gran au-toridad en Hernández v. Fournier, supra, que el perjuicio material y moral que causa un acto culposo o negligente “puede refluir sobre varias personas. Y en tal caso, cada una de éstas adquiere una acción independiente contra el causante ... pues la fuente de la responsabilidad es preci-samente el perjuicio particular y personal sufrido por cada uno” de ellos. íd., págs. 97-98.
En numerosas ocasiones hemos reconocido que una persona tiene derecho a una indemnización por los sufrimientos, los trastornos morales o las angustias mentales que haya experimentado a consecuencia de los daños materiales o de otra índole que, a su vez, le hayan causado de forma directa a sus parientes. Hemos reconocido el derecho de una persona a recibir una compensación cuando su cónyuge u otro pariente sufra daños en las situaciones más diversas, como son, por ejemplo, insultos y discrimen racial, Muriel v. Suazo, 72 D.P.R. 370 (1951); muerte ilegal, Vda. de Valentín v. E.L.A., 84 D.P.R. 112 (1961); Travieso v. *11Del Toroy Travieso, Int., 74 D.P.R. 1009 (1953); persecución maliciosa, Berrios v. International General Electric, 88 D.P.R. 109 (1963); explosión negligente de líneas eléctricas, Concepción Guzmán v. A.F.F., 92 D.P.R. 488 (1965); Cirino v. Fuentes Fluviales, 91 D.P.R. 608 (1964); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985); accidentes laborales, Vda. de Delgado v. Boston Ins. Co., 99 D.P.R. 714 (1971); rechazo equivocado de tarjeta de crédito, Santiago v. Sears Roebuck, 102 D.P.R. 515 (1974); accidentes automovilísticos, Ferrer v. Lebrón García, 103 D.P.R. 600 (1975); impericia médica, Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984); difamación, Soc. de Gananciales v. El Vocero de PR., supra, y profanación de tumba, Maldonado v. Municipio de Ponce, 39 D.P.R. 247 (1929).
V
Resulta evidente, al aplicar la normativa antes seña-lada al caso ante nos, que de ser ciertas las alegaciones de todos los demandantes se configuraría en favor de los pa-rientes de Santini una causa de acción bajo el Art. 1802 del Código Civil de Puerto Rico, supra. Están claramente pre-sentes los tres requisitos esenciales de tal acción. Los pa-rientes en cuestión alegan que: (1) han sufrido un daño moral compensable; (2) el daño fue causado por el trato discriminatorio que el patrono le dió a su empleado San-tini, con quien los referidos demandantes están vinculados por lazos de parentesco, afecto y cariño de modo tal que el impacto del trato discriminatorio sobre Santini refluye so-bre ellos y les causa perjuicio, y (3) el acto del patrono fue culposo, conforme al concepto abarcadoramente amplio que sobre el particular prevalece en nuestra jurisdicción.
Es menester resaltar que, a pesar de que reiteramos aquí la continuada vigencia en nuestra jurisdicción del amplísimo concepto del acto culposo, el cual incluye "todo tipo de transgresión humana tanto en el orden legal *12como en el orden moral”, Reyes v. Sucn. Sánchez Soto, supra, pág. 313, e incluye además “cualquier falta de una persona que produce un mal o daño”, Colón v. Romero Barceló, supra, pág. 579, en el caso de marras no es necesario acudir a ese concepto dilatado y abarcador de culpa que tratadistas del renombre de Santos Briz y Puig Brutau han constatado y que nuestra jurisprudencia ha adoptado. Ello no es necesario aquí, porque en el caso ante nos, de ser ciertas las alegaciones de los demandantes, tratamos con una conducta claramente ilegal que, además, es violatoria de una clara política pública de rango constitucional. La alegada conducta del patrono constituye un trato discrimi-natorio proscrito por la Ley Núm. 100, supra, el cual im-pone severas sanciones, tanto civiles como penales, a quie-nes violen sus preceptos.
El claro tenor antijurídico de la alegada acción del pa-trono no surge únicamente de la Ley Núm. 100, supra. En Puerto Rico, como es conocido, existe una vigorosa política pública dirigida a erradicar todo tipo de discrimen de nues-tra sociedad. Dicha política pública tiene su origen en nuestra Constitución.
La Carta de Derechos, Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257, establece:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición. social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encamarán estos principios de esencial igualdad humana.
En su informe a la Convención Constituyente, la Comi-sión de la Carta de Derechos señaló:
El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esen-cial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en naturaleza o *13en la cultura. Todo discrimen o privilegio contrario a esta esen-cial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda robus-tecida por la presente disposición constitucional, a la vez que obliga a ensanchar sus disposiciones para dar plena realización a lo aquí dispuesto. 4 Diario de Sesiones de la Convención Constituyente 2561 (1951).
Aunque la Asamblea Constituyente no concibió el discrimen por razón de nacionalidad como uno de los que expresamente prohíbe el Art. II, Sec. 1 de la Constitución del E.L.A., supra, en Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972), nosotros jurisprudencialmente añadimos el discrimen por nacionalidad al catálogo de la See. 1, en evidente reconocimiento de que dicha disposición no constituye una enumeración taxativa de las instancias que configuran el discrimen. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989).
De lo anterior surge, pues, que en Puerto Rico existe una clara política pública, de origen tanto constitucional(4) como estatutario, que prohíbe el discrimen por razón de nacionalidad. En su vertiente legislativa, esa política pública fundamental incluye expresamente la veda del trato discriminatorio de empleados por razón de origen nacional e incluye penalidades severas que han de imponerse a los patronos que incurran en la conducta prohibida. En vista de ello, es evidente que en el caso ante nos la actuación del patrono demandado, de ser ciertas las alegaciones de Santini, constituyó una violación de esta política pública y, como tal, constituye un acto culposo —aun bajo la más tradicional y conservadora de las concepciones del acto culposo— y ciertamente, bajo los claros y contundentes pronunciamientos previos de este Tribunal, que precep-*14túan la indemnización de un daño cuando “ha habido una violación de un derecho que se concede o la omisión de un deber impuesto por ley”.(5) Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, 418 (1990).
VI
Por los fundamentos antes expresados, resolvemos que en Puerto Rico los parientes de un empleado que haya sido víctima de trato discriminatorio por su patrono bajo la Ley Núm. 100, supra, tienen una causa de acción propia al am-paro del Art. 1802 del Código Civil, supra, para obtener una indemnización por los daños que ellos mismos hayan sufrido a consecuencia del referido discrimen laboral. En tales circunstancias, se compensarán lós daños propios su-fridos por los parientes, una vez quede establecido el trato discriminatorio en cuestión.

Se dictará sentencia para revocar la del tribunal de ins-tancia en este caso y se devolverá a dicho foro para que continúen los procedimientos conforme con lo aquí resuelto.

El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. La Juez Asociada Se-ñora Naveira de Rodón emitió una opinión concurrente en parte y disidente en parte.
*15— O —
Opinión de conformidad del
Juez Asociado Señor Hernández Denton.
En vista de la vigorosa política pública, reflejada por nuestra legislación, que prohíbe el discrimen por razón de nacionalidad, es forzoso concluir que aquellas personas unidas por vínculos cercanos al empleado que haya sido objeto del discrimen tienen derecho a reclamar los daños que sufran a consecuencia de la conducta discriminatoria del patrono.
Ciertos tipos de discrimen, por parte del patrono contra un empleado, son condenados con severidad por nuestra legislación laboral. En general, este discrimen tiene conse-cuencias directas sobre las personas allegadas al em-pleado, en particular sobre su círculo familiar. De ordina-rio, un despido motivado por discrimen provoca hondas angustias y pesares no sólo al empleado, sino a su familia; ello debido no sólo a las consecuencias patrimoniales de encontrarse desempleado, con los obvios efectos de esta si-tuación sobre los miembros del núcleo familiar, sino a las consecuencias psicológicas y sociales que resultan dé un despido injusto e injustificado. Naturalmente, estas reper-cusiones serán sufridas por aquellas personas unidas con el empleado por lazos estrechos de afecto o parentesco y, en la medida como sufran los daños, el patrono que los causó deberá indemnizarlos.
Sin duda, este curso decisorio contribuirá sustancial-mente al logro de los fines y propósitos de la legislación social en esta área. Es evidente el propósito preventivo y punitivo de nuestro ordenamiento al concederle al em-pleado, que sea objeto de conducta discriminatoria, el doble de los daños que en verdad haya sufrido. Acorde con el objetivo de nuestra legislación de alentar a los patronos para que no incurran en este tipo de conducta y, de lo con-*16trario, castigarlos severamente, estamos conformes con la conclusión de la opinión del Tribunal en cuanto a que aque-llos que hayan sufrido un daño como consecuencia de dis-crimen, tendrán derecho a ser indemnizados por el patrono al amparo del Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141.
Por otro lado, estimamos procedente precisar nuestra posición en torno a los remedios disponibles al empleado despedido injustificadamente bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185a et seq.). Como regla general, ante una conducta de un patrono, prevista y san-cionada por una legislación especial de índole laboral, el empleado sólo tendrá derecho al remedio que dicha ley dis-ponga, sin poder acudir al Art. 1802 del Código Civil, supra, en busca de compensación adicional. Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 527 (1977). En los casos de despidos que no infrinjan ninguna ley laboral y que solamente tengan el efecto jurídico de activar la in-demnización provista por la Ley Núm. 80, supra, el único remedio que tendrá el obrero o trabajador consistirá en dicha indemnización. Bajo dicha disposición, el empleado no tiene derecho a un remedio adicional bajo el Art. 1802 del Código Civil, supra, ni tampoco lo tendrán los terceros, tales como sus familiares.
Le hemos reconocido solamente una excepción a la an-tedicha regla general. En Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986), resolvimos que si el despido que or-dinariamente solamente da lugar a la mesada establecida por la Ley Núm. 80, supra, tiene el propósito o efecto de frustrar una clara política pública de rango constitucional, entonces el obrero puede, además, recobrar todos los daños sufridos, ello al amparo del Art. 1802 del Código Civil, supra.(1)

 Santini alegó en su demanda que por razón de su origen nacional el quere-llado le denegó plazas; le suspendió los entrenamientos dirigidos a convertirlo en mecánico especializado y entrenó, en su lugar, a personas con menor antigüedad. Además, alegó que sufrió una campaña de acosamiento, persecusión, discrimen y hostigamiento. Dicho patrón de conducta afectó su estado de ánimo y salud física a tal grado que le provocó angustias mentales que lo forzaron a renunciar.


 Ley Núm. 50 de 30 de mayo de 1972 (29 L.P.R.A. sees. 146-147); Ley Núm. 58 de 22 de junio de 1975 (29 L.P.R.A. secs. 146-146a, 147a, 148a y 150-150a); Ley Núm. 37 de 7 de junio de 1977 (29 L.P.R.A. sees. 146-147 y 151); Ley Núm. 67 de 3 de junio de 1983 (29 L.P.R.A. sees. 146-147 y 151); Ley Núm. 10 de 31 de mayo de 1991 (29 L.P.R.A. sees. 146 y 150), y la Ley Núm. 116 de 20 de diciembre de 1991 (29 L.P.R.A. secs. 146-147a).


 Las numerosas y variadas leyes especiales del país, relativas a los trabaja-dores, van dirigidas a ofrecer una particular protección a los intereses de éstos. Sobre todo porque, cuando se toman en conjunto, reflejan una política pública fundamental que dota al trabajador de garantías eficaces en favor de sus intereses. Se trata de legislación que persigue superar las salvaguardas generales y el amparo común que ofrece la legislación civil y penal ordinaria a esos trabajadores. Son, pues, fuente de derechos de mayor rango que suplantan, en cuanto a ellos se refiere, a los que surgen de la legislación ordinaria. No pueden ser, de modo alguno, fuentes de limitación de derechos de otros no comprendidos en dicha legislación.
Esta legislación social, en pro del trabajador, refleja el sitial especial que se le reconoce en las democracias modernas. Responde a mía concepción de la dignidad de la persona que le atribuye preeminencia particular al derecho de cada ser humano a *6ganarse el sustento con un trabajo seguro y decoroso y que no acepta ya, de modo alguno, las conocidas iniquidades derivadas del laissez-faire decimonómico. Dicha legislación social, además, está en esencial conformidad con la visión contemporánea prevaleciente del trabajo, no sólo como un bonum arduum mediante el cual la persona humana se realiza a sí misma, se forma la vida familiar y se construye la comunidad social, sino también como la causa primaria eficiente del proceso mismo de producción, que tiene prioridad sobre cualquier otro elemento de éste.
Propiamente concebida, pues, la legislación social de índole laboral no puede ser fuente de limitaciones a los derechos generales que surgen del Código Civil. Los esquemas de ley, derogatorios de las normas generales sobre responsabilidad civil que imperan en nuestro país, no pueden inferirse de forma liviana. Es la Asamblea Legislativa la que debe limitar los remedios disponibles. Cuando el legislador ha querido crear inmunidades y exclusividad de remedios, así lo ha hecho expresa-mente, como en el caso del Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 21. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988).


 El mandato constitucional que-prohíbe el discrimen por razón de nacionali-dad constituye como tal una limitación sólo al ejercicio de los poderes del Estado, conforme al conocido principio de “acción del Estado” (state action). Sin embargo, en términos axiológicos, esa limitación no disminuye el hecho de que en nuestro sistema jurídico la prohibición del discrimen constituye un valor jurídico de la más alta jerarquía.


 Como hemos señalado, el legislador, mediante la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.), estableció severas sanciones civiles y penales con el evidente propósito de disuadir a los patronos de incurrir en conducta discriminatoria. Por ello, el reconocimiento del derecho de los parientes del empleado discriminado a incoar su propia causa de acción, que aquí hacemos, habrá de contri-buir al logro de la intención legislativa plasmada en la Ley Núm. 100, supra. Aparte del derecho que tienen dichos parientes al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, esta causa de acción constituye un aliciente adicional para que los patronos eviten incurrir en el tipo de conducta discriminatoria que está prohibida por dicha ley.


 Aunque lo que resolvimos en Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 527 (1977), pueda parecer una excepción a la exclusividad de remedios bajo la Ley Núm. 80 de 30 de mayo de 1976 (9 L.P.R.A. sec. 185a et seq.), en realidad no lo es. *17Dicho caso únicamente establece que la exclusividad de remedios que ante un des-pido le imponga una ley laboral al empleado no impide que éste recobre bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, por conducta distinta al despido que sin embargo sea culposa o negligente.